Title: From George Washington to Timothy Pickering, 5 September 1782
From: Washington, George
To: Pickering, Timothy


                  
                     
                     Sir,Head-Quarters, Septr 5th 1782
                  
                  I enclose you Extracts from the Observations of the Auditors and Clerks of Accounts, respecting the Issues of Provisions in your Department (transmitted to me by the Secretary at War), and request you to consider them and give me your Sentiments.  I have the Honor to be, Sir, your most obedt Servt
                  
                     Go: Washington
                  
               